Case: 11-11193     Document: 00511956557         Page: 1     Date Filed: 08/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 14, 2012
                                     No. 11-11193
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CRAIG E. MENDENHALL, also known as Edward Lee Alex, also known as
James Surdath,

                                                  Plaintiff-Appellant

v.

DR. MACK HUGHES, Unit Director - Dental Department,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-133


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Craig E. Mendenhall, Texas prisoner # 359197, filed a civil rights
complaint asserting several causes of action against Dr. Mack Hughes, the
director of the dental department at Mendenhall’s prison unit. Mendenhall
moved for a preliminary injunction in which he essentially requested that the
district court order Dr. Hughes to arrange for the repair or replacement of
Mendenhall’s dental prosthetic. The district court denied the motion for a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11193    Document: 00511956557      Page: 2    Date Filed: 08/14/2012

                                  No. 11-11193

preliminary injunction based on its determination that Mendenhall had not met
his burden to establish any of the four required elements. See Janvey v. Alguire,
647 F.3d 585, 595 (5th Cir. 2011). This interlocutory appeal followed. We have
jurisdiction to review the propriety of the district court’s ruling on the motion.
See Byrum v. Landreth, 566 F.3d 442, 444 (5th Cir. 2009); 28 U.S.C. § 1292(a)(1).
      The district court’s decision to deny a preliminary injunction is reviewed
for abuse of discretion. Anderson v. Jackson, 556 F.3d 351, 355 (5th Cir. 2009).
“Only under extraordinary circumstances will we reverse the denial of a
preliminary injunction.” Id. at 355-56 (internal quotation marks and citation
omitted).
      Mendenhall contends that the district court abused its discretion in
denying his request for a preliminary injunction. He argues that he was denied
the opportunity to be heard on his request for injunctive relief because the
district court denied his motion without providing notice to Dr. Hughes.
      Federal Rule of Civil Procedure 65(a)(1) provides that “[n]o preliminary
injunction shall be issued without notice to the adverse party.”               This
requirement “mean[s] that where factual disputes are presented, the parties
must be given a fair opportunity and a meaningful hearing to present their
differing versions of those facts before a preliminary injunction may be granted.”
Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996) (footnote, citation,
and internal quotation marks omitted). “The purpose of this requirement is to
give the opposing party a fair opportunity to oppose the preliminary injunction.”
Weitzman v. Stein, 897 F.2d 653, 657 (2d Cir. 1990) (quotation omitted).
      The district court did not violate Rule 65(a)(1) where it denied
Mendenhall’s request for a preliminary injunction. Given that Mendenhall’s
motion for a preliminary injunction was denied after the magistrate judge had
conducted a hearing pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir.
1985), and after relevant dental records had been received, we cannot conclude
that Mendenhall was denied a fair opportunity to be heard.

                                         2
   Case: 11-11193    Document: 00511956557      Page: 3   Date Filed: 08/14/2012

                                  No. 11-11193

      Mendenhall has made no effort to show error in the district court’s
determination that he failed to satisfy the four requirements for obtaining a
preliminary injunction. Accordingly, we need not address these requirements.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Because Mendenhall has failed to show an abuse of discretion, the
district court’s denial of his motion for a preliminary injunction is affirmed. See
Anderson, 556 F.3d at 355.
      Mendenhall has moved for the appointment of appellate counsel. The
instant case presents no exceptional circumstances requiring appointment of
counsel.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
Accordingly, the motion is denied.
      AFFIRMED; MOTION DENIED.




                                        3